Guy, J.
In this direct appeal from a growth management hearings board decision, we are asked to determine the scope and validity of the enforcement sections of Washington’s Growth Management Act, RCW 36.70A, and the validity of their application in this case.
Petitioners claim that a growth management hearings board does not have authority to invalidate a zoning ordinance which was enacted before the effective date of the Growth Management Act. They also claim the Growth Management Act violates federal and state constitutional guarantees. We agree that the growth management hearings board did not have statutory authority, in this case, to invalidate the county’s pre-Act regulations. Because we decide this appeal on statutory grounds, we do not reach the constitutional issues.
FACTS
To provide a basis for better understanding the factual background and procedural history of this case, a discussion of the development of the Growth Management Act precedes the statement of facts.
Statutory Framework
This state’s Growth Management Act was enacted in 1990 in response to the problems associated with an increase in population in this state, particularly in the *547Puget Sound area, in the 1980s. Laws of 1990,1st Ex. Sess., ch. 17. These problems included increased traffic congestion, school overcrowding, urban sprawl, and loss of rural lands. See Richard L. Settle & Charles G. Gavigan, The Growth Management Revolution in Washington: Past, Present, and Future, 16 U. Puget Sound L. Rev. 867, 880 (1993); Jeffrey M. Eustis, Between Scylla and Charybdis: Growth Management Act Implementation that Avoids Takings and Substantive Due Process Limitations, 16 U. Puget Sound L. Rev. 1181, 1185 (1993). The law has been amended every year since it was enacted.1
The reason for the enactment is expressed in RCW 36.70A.010, as follows:
The legislature finds that uncoordinated and unplanned growth, together with a lack of common goals expressing the public’s interest in the conservation and the wise use of our lands, pose a threat to the environment, sustainable economic development, and the health, safety, and high quality of life enjoyed by residents of this state ....
The Growth Management Act imposed substantial new requirements on local governments. Erickson & Assocs. v. McLerran, 123 Wn.2d 864, 876, 872 P.2d 1090 (1994). Among those requirements is the duty on the part of most counties, including Skagit County, to develop a comprehensive land use plan which, at a minimum, includes a plan, scheme, or design addressing each of the following elements: (1) land use, (2) housing, (3) capital facilities, (4) utilities, (5) rural areas, and (6) transportation. RCW 36.70A.040, .070. See also RCW 36.70A.080 (optional elements of comprehensive plans).
The Legislature adopted 13 goals to guide the development and adoption of comprehensive plans. Two of those goals are involved in this case. They are:
*548(1) Urban growth. Encourage development in urban areas where adequate public facilities and services exist or can be provided in an efficient manner.
(2) Reduce sprawl. Reduce the inappropriate conversion of undeveloped land into sprawling, low-density development.
RCW 36.70A.020.
The primary method required for meeting these two goals is set forth in RCW 36.70A.110. That provision requires counties to “designate an urban growth area or areas within which urban growth shall be encouraged and outside of which growth can occur only if it is not urban in nature.” RCW 36.70A.110(1).2 It is this requirement of the Act that is at the core of the dispute in this appeal.
As enacted in 1990, the Growth Management Act required counties to designate “urban growth areas” (UGAs) concurrently with the adoption of their comprehensive plans on or before July 1, 1993. Laws of 1990, 1st Ex. Sess., ch. 17, §§ 4(3), 11. It became apparent that counties would not be able to meet this deadline and so, in 1993, the Legislature extended the time for counties to complete their comprehensive plans to July 1, 1994. Laws of 1993, 1st Sp. Sess., ch. 6, § 1(3). However, the 1993 amendments to the Act also required counties to designate “interim urban growth areas” (IUGAs) that would be effective on or before October 1, 1993, during a county’s planning period. Laws of 1993, 1st Sp. Sess., ch. 6, § 2(4).
As originally enacted, the Growth Management Act had no administrative enforcement mechanism. In 1991 the Legislature created three growth management hearings boards, one for Eastern Washington, one for Western Washington, and one for the Central Puget Sound area. *549Laws of 1991, 1st Sp. Sess., ch. 32, § 5 (codified at RCW 36.70A.250).3 The boards have authority to hear and determine petitions filed pursuant to RCW 36.70A.280 and .290, and to order compliance with the Act within a reasonable time. RCW 36.70A.300.
Enforcement provisions were added in 1991 and in 1995. Laws of 1991, 1st Sp. Sess., ch. 32, § 14(3) (codified at RCW 36.70A.330(3)); Laws of 1995, ch. 347, §§ 110, 112 (codified at former RCW 36.70A.300(2)-(3) and former RCW 36.70A.330(4)(b)). RCW 36.70A.330(3) authorizes a hearings board to recommend that the Governor impose economic sanctions against a local government that is not in compliance with the requirements of the Growth Management Act. This section is not at issue in this appeal.- Former RCW 36.70A.300(2) authorizes a hearings board, in certain circumstances, to invalidate county plans or regulations that substantially interfere with the fulfillment of the goals of the Act.4 It is this provision of the Act that is challenged by the petitioners in this case.
Factual and Procedural History
Skagit County adopted its zoning ordinance in 1979. Skagit County Code (SCC) 14.04. It is not disputed that this ordinance does not comply with the requirements of the Growth Management Act.
After the passage of the Growth Management Act, Skagit County adopted the temporary or interim zoning regulations which are pertinent to this appeal. One, SCC Ordi*550nance 14925, was intended to reduce urban sprawl by establishing a five-acre minimum lot size for all residential zoning outside of urban areas. In adopting this urban sprawl control ordinance, the Board of County Commissioners stated:
[Djuring the first six months of 1993 there have been a significant increase in the number of proposed land divisions at densities greater than 1 residence per 5 acres and if permitted to continue in the unincorporated portion of Skagit County, undesirable sprawling, low-density growth patterns quickly emerge. Left unchecked, this land development pattern creates an imminent danger to public or private property and poses a threat to the environment[.]
Ex. R-12B.
The County also adopted statutorily required ordinances establishing interim urban growth areas.
In early March 1995, Friends of Skagit County and two individual petitioners, Barbara Rudge and Andrea Xaver (hereafter referred to collectively as Friends or Friends of Skagit County), filed petitions with the Western Washington Growth Management Hearings Board (Board). In part, the petitions challenged the method of adoption and adequacy of the Skagit County ordinance which established interim urban growth areas. Friends claimed, in part, that the County was not in compliance with the Growth Management Act because the County allowed urban residential, commercial, and industrial development outside municipal boundaries without proper adoption of IUGAs. The County’s ordinance enacted to control urban sprawl was not challenged.
The cities of An acortes and Mt. Vernon intervened in the action.
Following a hearing, the Board determined that Skagit County was not in compliance with the Growth Management Act with respect to the adoption of its ordinances pertaining to interim urban growth areas. The Board ordered the County to:
*5511. Eliminate any urban growth area designations outside of the city or town limits of Anacortes, Mt. Vernon, Burlington, Hamilton, La Conner, Sedro Woolley, Lyman, and Concrete within 30 days of this Order. No other interim growth areas may be designated until the information and analysis required by the [Growth Management Act] is completed.
2. Clarify the language of the ordinances to preclude new urban residential, commercial, or industrial development outside a property [sic] designated IUGA within 60 days of the date of this order. Clarify the language of the ordinances to preclude extension of urban governmental services in accordance with CPP 1.8 outside a property [sic] designated IUGA within 60 days of the date of this order.
3. Base any new IUGA designation upon the OFM [Office of Financial Management] population forecast and the required land capacity, capital facilities and fiscal impact analyses. The new ordinance must identify open spaces and green belts.
Supp. Admin. R. 63-64 (Amended Order dated Oct. 31, 1995).
On December 26, 1995, apparently in reaction to the Board’s order, Skagit County’s Board of Commissioners passed an ordinance purporting to rescind the County’s urban sprawl control ordinance.5 No action was taken by the County to readopt the urban sprawl control ordinance or to otherwise limit urban growth to urban areas.
Friends responded to the County’s action by filing a motion with the Board asking for a finding of noncompliance and, further, asking the Board to declare Skagit County’s 1979 zoning ordinance invalid. Friends argued to the Board that the County had not complied with the Board’s order and that the rescission of the interim urban sprawl control ordinance resulted in a revival of the pre-existing zoning ordinance. Friends claimed the County had “opened the *552flood gates” for suburban sprawl in more than 60,000 acres in Skagit County.
The Board determined the County had complied with only one aspect of the October 31, 1995 order, that of placing the IUGA limits at the city limits of designated cities. The County apparently stated at the hearing that it would comply with the remainder of the order “in due time,” and that it did not intend to take further action until its comprehensive plan was adopted. The Board found the County was not in compliance with the goals and requirements of the Act regarding the limiting of urban growth outside interim urban growth areas.
The Board also concluded that the County’s attempted rescission of its interim urban sprawl control ordinance, together with its consistent track record for missing its own deadlines for adoption of ordinances, were compelling reasons to declare invalid those parts of the 1979 Skagit County zoning code which related to the requirements of the Board’s October 1995 order, in order to preclude substantial interference with the fulfillment of the goals of the Growth Management Act. The Board entered Findings of Fact, Conclusions of Law and an Order which declares nine sections of the Skagit County code, and their implementing maps and amendments, invalid. The Board’s order states, in part:
We find Skagit County to be in continued noncompliance with the goals and requirements of the Act regarding preclusion of new urban residential, urban commercial or urban industrial development and urban governmental services outside properly-designated IUGAs. . . .
Although many sections of the zoning code do not comply with the Act, we declare invalid only those that most egregiously interfere with the County’s future ability to fulfill the goals of the Act.
Supp. Admin. R. 297-98.
Skagit County timely filed a petition for review in superior court and properly served all parties, including *553the cities of Anacortes and Mt. Vernon. However, the body of its petition failed to name the City of Anacortes and the City of Mount Vernon as parties to the Board action. A copy of the Board’s order, which lists the cities of Anacortes and Mt. Vernon as parties to the proceeding, was attached to and incorporated in the County’s amended petition.
Skagit Surveyors and Engineers, Skagit County Association of Realtors, and Willard and Ida Hendrickson, doing business as Hendrickson Realty (hereafter referred to collectively as Surveyors) also attempted to challenge the Board’s order. Surveyors are businesses and organizations located in and doing business in Skagit County. Surveyors timely filed their petition in the Skagit County Superior Court. Surveyors properly served some of the parties but failed to directly serve Skagit County, the City of Anacortes and the City of Mount Vernon. Instead, Surveyors served the attorneys for those governmental entities.6
Friends followed the statutory procedure for requesting direct appellate review, RCW 34.05.518, and the Court of Appeals accepted review and consolidated the petitions. Friends, citing Union Bay Preservation Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 902 P.2d 1247 (1995), then moved to dismiss the petitions for failure to properly invoke appellate jurisdiction over the administrative order. The Commissioner for the Court of Appeals denied the motion without prejudice so that the matter could he considered by the full court.
The parties moved for direct review by this court and this court accepted review.
The State intervened in this appeal solely for the purpose of responding to Petitioners’ challenges to the constitutionality of the Growth Management Act.
The Western Washington Growth Management Hearings Board has filed a brief responding to Petitioners’ argument *554that the Board’s order constituted a regulatory taking that should be compensated by the Board.
Two amici curiae briefs have been filed. One was submitted by the Washington State Association of Counties in support of Skagit County, arguing that the invalidation of Skagit County’s pre-Growth Management Act land use ordinances is contrary to the goals and purposes of the Act. The other was filed by 1000 Friends of Washington (1000 Friends) in support of Friends of Skagit County, arguing that the Act’s provision authorizing an order of invalidity is constitutional and is a necessary remedial measure for the integrity of the Act.
ISSUE
One issue is dispositive:
Did the Growth Management Hearings Board exceed its statutory authority or jurisdiction when it ruled that certain Skagit County zoning regulations, which were enacted prior to the Growth Management Act, are invalid because they substantially interfere with the fulfillment of the goals of the Act?
DISCUSSION
We turn first to Friends’ motion to dismiss the petitions filed in this case.
Friends has moved to dismiss both petitions for review on jurisdictional grounds. First, Friends argues that Surveyors’ petition must be dismissed under the holding of Union Bay because Surveyors served only the attorneys for some of the parties, and did not serve those parties personally. Second, Friends urges this court to expand the holding of Union Bay by deciding that the failure of both Surveyors and Skagit County to name, in their petitions, all of the parties to the proceeding before the Board results in a lack of appellate—or subject matter—jurisdiction in the superior court.
*555Appeals from decisions of growth management hearings boards are governed by the Administrative Procedure Act (APA), RCW 34.05. See RCW 36.70A.300(5).
 An appeal from an administrative tribunal invokes the appellate, rather than the general, jurisdiction of the superior court. Union Bay, 127 Wn.2d at 617. Acting in its appellate capacity, the superior court is of limited statutory jurisdiction, and all statutory procedural requirements must be met before jurisdiction is properly invoked. Fay v. Northwest Airlines, Inc., 115 Wn.2d 194, 197, 796 P.2d 412 (1990); Clymer v. Employment Sec. Dep’t, 82 Wn. App. 25, 27, 917 P.2d 1091 (1996).
The procedural and jurisdictional requirements are set forth in former RCW 34.05.542(2),7 which states:
A petition for judicial review of an order shall be filed with the court and served on the agency, the office of the attorney general, and all parties of record within thirty days after service of the final order.
In Union Bay, we held that a superior court did not obtain jurisdiction over an appeal from an agency decision unless the appealing party timely filed a petition for review in the superior court and timely served the petition on all of the parties. Union Bay, 127 Wn.2d at 617-18 (citing City of Seattle v. Public Employment Relations Comm’n, 116 Wn.2d 923, 926, 809 P.2d 1377 (1991)).
The question before the court in Union Bay was whether service on a party’s attorney of record satisfied the service requirements of the APA. Based on the statutory definition of “party” contained in the APA, and in light of the legislative history of RCW 34.05, this court held that attorneys of record were excluded from the phrase “parties of record” as that term is used in RCW 34.05.542(2). Thus, in order to *556invoke the superior court’s jurisdiction to review an administrative order at times pertinent here, an appellant was required to file a petition for review and serve the petition on the parties of record, not just on their attorneys.* *8 Union Bay, 127 Wn.2d at 619-20. Substantial compliance with the service requirements of the APA is not sufficient to invoke the appellate, or subject matter, jurisdiction of the superior court.9
Lack of jurisdiction over the subject matter renders the superior court powerless to pass on the merits of the controversy brought before it. Deaconess Hosp. v. Washington State Highway Comm’n, 66 Wn.2d 378, 409, 403 P.2d 54 (1965) (Donworth, J., concurring in part and dissenting in part). Surveyors argue that Friends’ motion to dismiss should be denied because only Anacortes or Mt. Vernon has standing to raise the jurisdictional issue, and neither city protests the method of service. While litigants, like the cities involved here, may waive their right to assert a lack of personal jurisdiction, litigants may not waive subject matter jurisdiction. Deaconess Hosp., 66 Wn.2d at 410 (Donworth, J., concurring in part and dissenting in part); Skagit Motel v. Department of Labor & Indus., 107 Wn.2d 856, 858-59, 734 P.2d 478 (1987). Any party to an appeal, including one who was properly served, may raise the issue of lack of subject matter jurisdiction at any time. RAP 2.5(a)(1); In re Saltis, 94 Wn.2d 889, 893, 621 P.2d 716 (1980).
The issue raised in relation to the motion to dismiss the petition of Surveyors is identical to the issue raised in Union Bay. That is, does the superior court acquire jurisdiction to make rulings in an appeal under the APA if service is made on an attorney of record in lieu of service on a party. Union Bay strictly construed and applied the APA and dismissed the petition for review because Union Bay *557Preservation Coalition had served the attorneys rather than the parties in the case; thus Union Bay did not perfect jurisdiction in the superior court. Union Bay, 127 Wn.2d 614.
Similarly, Surveyors did not properly invoke the jurisdiction of the superior court in this case. The motion to dismiss the petition of Surveyors is granted.
While we recognize this is a harsh result and that a different result would be reached in this case now, under the amended version of the statute, we are constrained by the language of the former statute, our interpretation of that statute, and the Legislature’s failure to respond to Union Bay until after the events in this case occurred.
Friends next asks us to expand the scope of our Union Bay holding by interpreting other procedural provisions of the APA as jurisdictional requirements. Friends asks that the County’s petition be dismissed because the County failed to name, in the body of its petition, all of the parties to the proceeding below, as required by RCW 34.05.546(5). Friends cites no support for this proposition. We decline to hold that strict compliance with RCW 34.05.546 is a jurisdictional requirement. The County attached and incorporated the Board’s order to its petition. That order identified the cities as parties to the proceedings before the Board. The County’s failure to name Anacortes and Mt. Vernon in the body of its petition is not a defect that deprives the court of subject matter jurisdiction. The motion to dismiss the petition of Skagit County is denied.
We turn now to the appeal of Skagit County.
Statutory Authority of Board
The County argues that the Growth Management Hearings Board had no authority to invalidate the County’s preGrowth Management Act regulations.
Under the provisions of the APA, which governs this appeal, a reviewing court must grant relief from an agency’s *558order if the court determines the order is outside the statutory authority or jurisdiction of the agency. RCW 34.05.570(3)(b).
 Our analysis of the Growth Management Hearings Board’s authority to impose or fashion a remedy in any given case begins with the principle that administrative agencies are creatures of the Legislature, without inherent or common-law powers and, as such, may exercise only those powers conferred by statute, either expressly or by necessary implication. Kaiser Aluminum & Chem. Corp. v. Department of Labor & Indus., 121 Wn.2d 776, 780, 854 P.2d 611 (1993); Human Rights Comm’n v. Cheney Sch. Dist. 30, 97 Wn.2d 118, 125, 641 P.2d 163 (1982). The power of an administrative tribunal to fashion a remedy is strictly limited by statute. See, e.g., Human Rights Comm’n, 97 Wn.2d at 125. We therefore look to the Growth Management Act, itself, to determine the authority of the Board in this case.
The County claims the statute limits a board’s authority in two ways. The first is by the Act’s narrow definition of a growth management hearings board’s jurisdiction. The second is by restrictions placed upon a board’s use of the Act’s invalidity and sanctions sections.
RCW 36.70A.280(1) provides:
A growth management hearings board shall hear and determine only those petitions alleging either:
(a) That a state agency, county, or city planning under this chapter is not in compliance with the requirements of this chapter ... or
(b) That the twenty-year growth management planning population projections adopted by the office of financial management pursuant to RCW 43.62.035 should be adjusted.
(Emphasis added.)
The language of this statutory section authorizes a hearings board to determine whether actions—or failures to act—on the part of a county comply with the require*559ments of the Growth Management Act. Conceivably, if a county refused to comply with the requirements of the Act, a growth management hearings board could look to pre-Act ordinances to determine whether the county was otherwise in compliance with the Act.
Where a county takes action to comply by enacting a plan or regulation, a petition to challenge the particular plan or regulation is governed by RCW 36.70A.290(2), which provides in pertinent part:
All petitions relating to whether or not an adopted comprehensive plan, development regulation, or permanent amendment thereto, is in compliance with the goals and requirements of this chapter . . . must be filed within sixty days after publication by the legislative bodies of the county or city.
This section limits a board’s authority to consider a challenge to a particular plan or development regulation to those plans and regulations that are enacted after the effective date of the Growth Management Act. A pre-Act ordinance could never be challenged under this section of the Act because the 60-day limitation period could not be met in such a case.
The initial petition filed by Friends in this case alleged that the County’s IUGA ordinance, a post-Act ordinance, did not comply with the requirements of the Act. The Western Washington Growth Management Hearings Board had jurisdiction to consider the petition under either RCW 36.70A.280(1) or .290(2). The County does not dispute this jurisdiction.
After a hearing on a petition, a growth management hearings board must issue a final order pursuant to RCW 36.70A.300. This section provides that the final order must either (1) find compliance with the requirements of the Growth Management Act, or (2) find noncompliance and order the affected governmental entity to comply within a reasonable time.
A final order determining that a county plan or regulation does not comply with the Growth Management Act *560does not affect the validity of the challenged plan or regulation, unless the board determines enforcement of the plan or regulation would substantially interfere with the fulfillment of the Act’s goals. RCW 36.70A.300(4). The statute provides:
Unless the board makes a determination of invalidity as provided in RCW 36.70A.302, a finding of noncompliance and an order of remand shall not affect the validity of comprehensive plans and development regulations during the period of remand.
RCW 36.70A.302(1)10 provides:
A board may determine that part or all of a comprehensive plan or development regulations are invalid if the board:
(a) Makes a finding of noncompliance and issues an order of remand under RCW 36.70A.300;
(b) Includes in the final order a determination, supported by findings of fact and conclusions of law, that the continued validity of part or parts of the plan or regulation would substantially interfere with the fulfillment of the goals of this chapter; and
(c) Specifies in the final order the particular part or parts of the plan or regulation that are determined to be invalid, and the reasons for their invalidity.
RCW 36.70A.302(4) specifically relates to the board’s ability to declare invalid ordinances that were adopted before the passage of the Growth Management Act. That subsection provides:
If the ordinance that adopts a plan or development regulation under this chapter includes a savings clause intended to revive prior policies or regulations in the event the new plan or regulations are determined to be invalid, the board shall determine under subsection (1) of this section whether the prior policies or regulations are valid during the period of remand.
*561These provisions relating to invalidity were first added to the Growth Management Act in 1995, on the recommendation of the Governor’s Task Force on Regulatory Reform.11 The Task Force’s Report to the Governor states that members of local governments had questioned whether a plan or regulation which is found to violate the requirements of the Growth Management Act remains in effect after the board issues its final order of noncompliance and during the period of remand. Governor’s Task Force on Regulatory Reform, Final Report 52 (1994). The Task Force, recognizing that a local plan or regulation which violates state law is technically invalid,12 recommended that
a comprehensive plan or development regulation which is found to be invalid should remain in effect, unless the Growth Management Hearings Board determines that continued enforcement of the plan would violate the policy of the [Growth Management Act]. The Board should make appropriate findings and conclusions to support this determination and should limit the effect of its determination to those portions of the plan or regulation that violate the policy of the [Act].
Report at 52.
The Report further explains:
Under the [Growth Management Act], a local government’s development regulations must be consistent with its comprehensive plan. If a comprehensive plan is declared invalid, or if a development regulation is found to be inconsistent with the plan, the validity of any permits issued by the local government under the authority of those development regulations will be called into question.
Because there are many different circumstances in which this issue may arise, it is not possible to develop a single principle which would apply in all cases. Therefore, the Task Force is *562recommending giving the Growth Management Hearings Boards discretion to make the determination on a case-by-case basis. The presumption should be that the plan or regulation will remain in effect unless the Board determines this would violate the policy of the [Growth Management Act].
Report at 52.
In the present case, the Board issued a final order determining that the County was not in compliance with the requirements of the Act with respect to its interim urban growth areas regulations but did not invalidate the IUGA ordinances. The Board remanded the matter to Skagit County, ordering certain actions be taken within specified time periods. The County does not dispute that the Board had authority to enter this order.
Following the entry of a determination of noncompliance and an order of remand, a growth management hearings board must set a hearing to determine whether the county has met with the requirements of the Act, as set forth in the board’s final order. The statute provides in part:
(1) After the time set for complying with the requirements of this chapter under RCW 36.70A.300(3)(b) has expired, or at an earlier time upon the motion of a county or city subject to a determination of invalidity under RCW 36.70A.300, the board shall set a hearing for the purpose of determining whether the state agency, county, or city is in compliance with the requirements of this chapter.
(3) If the board after a compliance hearing finds that the state agency, county, or city is not in compliance, the board shall transmit its finding to the governor. The board may recommend to the governor that the sanctions authorized by this chapter be imposed ....
(4) In a compliance hearing upon petition of a party, the board shall also reconsider its final order and decide, if no determination of invalidity has been made, whether one now should be made under RCW 36.70A.302.
RCW 36.70A.330.
*563It was under this section of the Act that Friends moved for a finding of noncompliance and a declaration that sections of Skagit County’s 1979 code were invalid.13
Friends argues that the Act should be interpreted to expressly allow a growth management hearings board to invalidate any development regulation, no matter when it was enacted. The Act defines “development regulations” as
the controls placed on development or land use activities by a county or city, including, but not limited to, zoning ordinances, critical areas ordinances, shoreline master programs, official controls, planned unit development ordinances, subdivision ordinances, and binding site plan ordinances together with any amendments thereto ....
RCW 36.70A.030(7). The Act then refers to development regulations numerous times throughout RCW 36.70A. See, e.g., RCW 36.70A.020 (the Act’s planning goals are adopted for the purpose of guiding the development and adoption of comprehensive plans and development regulations); RCW 36.70A.040 (development regulations must be consistent with and implement the comprehensive plan); RCW 36.70A.106 (county must notify department of community trade and economic development of its intent to adopt comprehensive plan or development regulations under the Act); RCW 36.70A.110(5) (interim development regulations must be adopted to comply with the mandates of the Act). See also WAC 365-195-800 (Implementing development regulations under the Act are specific controls placed on development or land use activities by a county or city; such development regulations must be consistent with comprehensive plans developed pursuant to the Act and must implement those comprehensive plans. Interim development regulations include the designation of interim urban growth areas which must be in the form of development regulations and which generally precede the adoption of comprehensive plans.).
*564Other than its mention in the definition section of the Growth Management Act, the only references to development regulations in chapter 36.70A RCW are to interim or implementing development regulations. While we agree that the language of the definition section of the Act appears to broadly define “development regulations,” that broad definition is circumscribed by the other sections of the Act. Furthermore, the Task Force’s 1994 recommendations on invalidity refer to implementing and interim regulations, not pre-Act regulations.
 Our goal in interpreting a statute is to ascertain and carry out the intent of the Legislature. State v. Alvarez, 128 Wn.2d 1, 11, 904 P.2d 754 (1995); Oostra v. Holstine, 86 Wn. App. 536, 540, 937 P.2d 195 (1997), review denied, 133 Wn.2d 1034 (1998). We look to the language of the statute, interpreting all provisions in relation to each other, to determine that intent. Tommy P. v. Board of County Comm’rs, 97 Wn.2d 385, 391, 645 P.2d 697 (1982); Oostra, 86 Wn. App. at 540.
On its own, the definition of “development regulations” does not provide authority for the boards to invalidate pre-Act zoning ordinances. When read in conjunction with the jurisdictional and enforcement sections, we conclude the authority to consider and invalidate pre-Act zoning regulations is not expressly granted to the growth management hearings boards, unless the regulation at issue falls within the scope of RCW 36.70A.302(4).
Although the authority is not expressly granted in the statutory language, the Board action may be valid if the authority is necessarily implied by the Growth Management Act.
Generally, administrative agencies have the implied or incidental powers that are reasonably necessary in order to carry out the powers expressly granted ....
2 Am. Jur. 2d, Administrative Law § 62 (1994) (footnotes omitted). See also Tuerk v. Department of Licensing, 123 Wn.2d 120, 124-25, 864 P.2d 1382 (1994); Kaiser Aluminum, 121 Wn.2d at 780.
*565However, where implied authority to grant or impose a particular remedy is not clearly set forth in the statutory language or its broad implication, the courts of this state have been reluctant to find such authority on the part of an agency. Thus in Human Rights Comm’n, this court held that the Human Rights Commission did not have authority to award compensation for humiliation and mental suffering caused by age discrimination, even though such compensation was available in a court action under RCW 49.60, the statute creating the Commission. Human Rights Comm’n, 97 Wn.2d at 126-27. There we stated, “While the Commission may have somewhat broad power concerning the identification of unfair practices, it has been provided with limited power to resolve them.” 97 Wn.2d at 126. See also Cohn v. Department of Corrections, 78 Wn. App. 63, 68, 895 P.2d 857 (1995) (Personnel Appeals Board does not have express or implied authority to award attorney fees to prevailing party in proceeding before the board).
Where the language to fashion a remedy is broadly stated and the statute at issue is to be liberally construed, we have cautiously interpreted the statutory authority of the agency to allow, in limited circumstances, orders for relief that may not be specifically set forth in the statute creating the agency and defining its powers. See, e.g., Municipality of Metro. Seattle v. Public Employment Relations Comm’n, 118 Wn.2d 621, 633-34, 826 P.2d 158 (1992) (where PERC had statutory authority to fashion “appropriate remedial orders” the statute permitted an order requiring the parties to submit to interest arbitration).
In the present case, the statute carefully limits the boards’ authority, RCW 36.70A.280(1) and .290, and sets forth the circumstances under which a county’s pre-Act ordinances maybe invalidated. RCW 36.70A.302(4). Additionally, the statute does not contain the requirement that it be liberally construed.
Friends points to the 1997 amendments to the Growth Management Act, Laws of 1997, ch. 429, to show that the Legislature agrees with the Western Washington Growth *566Management Hearings Board’s interpretation of the Act. In Friends’ view, the fact that the Legislature did not state that the hearings boards are without power to invalidate pre-Act ordinances evidences an acquiescence in the board’s interpretation of the Act. The Legislature’s failure to amend a statute which has been interpreted by administrative regulation may constitute “silent acquiescence” in the agency’s interpretation of the statute. Newschwander v. Board of Trustees of State Teachers’ Retirement Sys., 94 Wn.2d 701, 711, 620 P.2d 88 (1980); Ward v. LaMonico, 47 Wn. App. 373, 377, 735 P.2d 92 (1987); see also Manor v. Nestle Food Co., 131 Wn.2d 439, 445 n.2, 932 P.2d 628, 945 P.2d 1119 (1997), cert. denied, 118 S. Ct. 1574 (1998). The rule does not apply here, where the administrative interpretation is not by regulation or rule but is, instead, included in a ruling in a contested case and where the interpretation is not consistent within the tribunals charged with hearing petitions under the statute. The three growth management hearings boards do not agree with respect to their authority over pre-Act ordinances. See, e.g., Kitsap Citizens for Rural Preservation v. Kitsap County, Washington Growth Management Hearings Bds. Dec. & Orders (Code Fubl’g Co.) 583, 591-92 (July 27, 1994) (Board’s jurisdiction is limited to plans and regulations adopted pursuant to Growth Management Act); City of Auburn v. Pierce County, Washington Growth Management Hearings Bds. Dec. & Orders (Code Publ’g Co.) 2423, 2424-25 (May 1, 1997) (same).
Amicus 1000 Friends argues that the power to invalidate any development regulation, including a pre-Act regulation, which does not comply with the Growth Management Act is necessary if the Act is to be implemented effectively. Amicus 1000 Friends argues that
without the authority of invalidity the requirements and deadlines of [the Growth Management Act] can be ignored with near impunity causing the public at large to suffer. Thus, as a matter of public policy invalidity authority serves an in*567dispensable role in the enforcement of [the Act] and should be upheld. 1000 Friends Br. at 19.
Whether it would be beneficial, useful or reasonable for a growth management hearings board to have the power to invalidate pre-Act ordinances is not at issue, only the statutory authorization of that power. See, e.g., Washington Independent Telephone Ass’n v. Telecommunications Ratepayers Ass’n for Cost-Based & Equitable Rates, 75 Wn. App. 356, 364, 880 P.2d 50 (1994). Even if we agreed with 1000 Friends that public policy would be better served if the board were granted stronger remedial powers, we are not in a position to create those powers. Our role is to interpret the statute as enacted by the Legislature, after the Legislature’s determination of what remedy best serves the public interest of this state; we will not rewrite the statute.
The statute grants the hoards the authority to determine that a county which has failed to comply with the Growth Management Act and which continues to enforce its preexisting ordinances is not in compliance with the Act. However, the boards’ remedy for noncompliance in such circumstances is limited to a recommendation that economic sanctions be imposed against the county. A growth management hearings board does not have authority, under the statute, to review all of a county’s pre-existing land use regulations to determine which would comply with the Act, and then to invalidate those regulations which do not comply.14
The Board in this case did not have authority to invalidate sections of the 1979 Skagit County zoning ordinance.
Because we hold the Board exceeded its statutory author*568ity, we do not consider the remaining issues raised in this appeal.
CONCLUSION
Neither the language of the statute, nor its legislative history, supports a conclusion that the Legislature intended the growth management hearings boards to have the power to review and invalidate pre-GMA zoning regulations, unless those regulations fall within the scope of RCW 36.70A.302(4). Rather than confer broad powers to enforce the Growth Management Act and to remedy its violations, the Legislature was cautious in its grant of authority to the hearings boards. Thus, the jurisdiction of the boards is limited, RCW 36.70A.280, RCW 36.70A.290(2), and its remedial powers limited. See, e.g., RCW 36.70A.330(3) (boards may not impose sanctions but may only recommend they be imposed).
The Board’s declaration of invalidity is vacated.
Dolliver, Smith, Johnson, Madsen, Alexander, and Sanders, JJ., concur.

Laws of 1991, ch. 322, § 23; Laws of 1991, 1st Sp. Sess., ch. 32; Laws of 1992, ch. 207, § 6; Laws of 1992, ch. 227; Laws of 1993, ch. 478, §§ 11, 23; Laws of 1993, 1st Sp. Sess., ch. 6; Laws of 1994, chs. 249, 257, 258, § 2, 273, § 17, 307; Laws of 1995, chs. 49, § 3, 190, 347, 377, 378, 382, 399, § 43, 400, 402; Laws of 1996, chs. 167. 239. 325; Laws of 1997. chs. 382. 429.


“Urban growth” is defined in RCW 36.70A.030G7) as growth which “makes intensive use of land for the location of buildings, structures, and impermeable surfaces to such a degree as to be incompatible with the primary use of land for the production of food, other agricultural products, or fiber, or the extraction of mineral resources, rural uses, rural development, and natural resource lands designated pursuant to RCW 36.70A.170. A pattern of more intensive rural development ... is not urban growth. When allowed to spread over wide areas, urban growth typically requires urban governmental services.”


Members of the growth management hearings boards are appointed by the Governor for six-year terms. Each growth management hearings board consists of three members, each of whom must be qualified by experience or training in matters pertaining to land use planning. Not more than two members may be members of the same political party. Each must reside within the jurisdictional boundaries of the applicable board, but no more than two members may reside in the same county. One of the board members must be an attorney and one must have been a city or county elected official. RCW 36.70A.260.


Former RCW 36.70A.300 was amended during the 1997 legislative session. Laws op 1997, ch. 429, §§ 14, 16. The amendment changes the section number of the invalidation provisions. See RCW 36.70A.302. The 1997 amendment does not significantly impact the parties in this action or the underlying issues on appeal.


The interim control ordinance apparently had expired by the time the Commissioners voted to rescind it. The Commissioners’ action thus was without legal effect.


Attorneys for both the City of Anacortes and the City of Mt. Vernon filed affidavits in the Court of Appeals stating that the cities do not wish to participate in this appeal.


This section of the statute was amended by the Legislature after we heard oral argument in this case. Laws of 1998, ch. 186. The amendment added the following subsection:
“(6) For purposes of this section, service upon the attorney of record of any agency or party of record constitutes service upon the agency or party of record.”


beginning June 11, 1998, ROW 34.05.542, as recently amended, authorizes service upon an attorney of record for any agency or party in order to invoke the superior court’s appellate jurisdiction.


None of the parties discusses the applicability of Union Bay to appeals, like this one, that are heard initially by an appellate court under RCW 34.05.518.


The present action was decided under former RCW 36.70A.300(2), which is substantially the same as the amended, renumbered section quoted here.


The Task Force was created by the Governor in 1993 to make recommendations to the Governor with respect to growth management legislation. Exec. Order No. 93-06.


The Task Force Report uses the term “invalid” when referring to plans and regulations that are not in compliance with the Growth Management Act.


RCW 36.70A.330 was amended in 1997, Laws op 1997, ch. 429. The current version of the statute, which is quoted above, is substantially the same as the former statute.


In 1997 the Legislature amended the Growth Management Act. The Act now permits a petition to be filed either with a growth management hearings board or in the superior court. Laws op 1997, ch. 429, § 13. The superior court, like the boards, has authority to declare a county regulation invalid if it finds the regulation would substantially interfere with the fulfillment of the goals of the Act. Laws op 1997, ch. 429, § 13(4). The superior courts also have the power to hold a county, or its board of commissioners, in contempt, if the county fails or refuses to comply with an order of the court. Laws op 1997, ch. 429, § 13(5).